                                                                   Case 2:15-cv-01597-MMD-NJK Document 114
                                                                                                       117 Filed 08/12/20
                                                                                                                 08/13/20 Page 1 of 2




                                                             1
                                                                 ARIEL E. STERN, ESQ.
                                                             2   Nevada Bar No. 8276
                                                                 SCOTT R. LACHMAN, ESQ.
                                                             3   Nevada Bar No. 12016
                                                                 AKERMAN LLP
                                                             4   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                             5   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             6   Email: ariel.stern@akerman.com
                                                                 Email: scott.lachman@akerman.com
                                                             7
                                                                 Attorneys for plaintiff and counter-defendant
                                                             8   Nationstar Mortgage LLC
                                                             9                                UNITED STATES DISTRICT COURT
                                                            10                                          DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   NATIONSTAR MORTGAGE, LLC,
                                                                                                                   Case No.: 2:15-cv-01597-MMD-NJK
                      LAS VEGAS, NEVADA 89134




                                                            12                 Plaintiff,
AKERMAN LLP




                                                            13   vs.                                               MOTION TO REMOVE ATTORNEYS
                                                                                                                   FROM ELECTRONIC SERVICE LIST
                                                            14   SAHARA      SUNRISE     HOMEOWNERS
                                                                 ASSOCIATION; RIVER GLIDER AVENUE
                                                            15   TRUST; DOE INDIVIDUALS I-X, inclusive,
                                                                 and ROE CORPORATIONS I-X, inclusive,
                                                            16
                                                                          Defendants.
                                                            17   SAHARA HOMEOWNERS ASSOCIATION,
                                                            18                 Third-Party Plaintiff,
                                                            19   vs.
                                                            20   ALESSI & KOENIG LLC; DOES I THROUGH
                                                                 X and ROE CORPORATIONS XI THROUGH
                                                            21   XX,
                                                            22                 Third-Party Defendants
                                                            23   RIVER GLIDER AVENUE TRUST,
                                                            24                 Counter-plaintiff,
                                                            25   vs.
                                                            26   NATIONSTAR MORTGAGE, LLC,
                                                            27                 Counter-defendant.
                                                            28

                                                                 54186967;1
                                                                   Case 2:15-cv-01597-MMD-NJK Document 114
                                                                                                       117 Filed 08/12/20
                                                                                                                 08/13/20 Page 2 of 2




                                                             1   TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                             2                PLEASE TAKE NOTICE that plaintiff/counter-defendant Nationstar Mortgage LLC

                                                             3   provides notice that Thera A. Cooper, Esq., Jared M. Sechrist, Esq. and Jason J. Zummo, Esq. are no

                                                             4   longer associated with the law firm of Akerman LLP.

                                                             5                Akerman LLP continues to serve as counsel for Nationstar in this action.         All items,

                                                             6   including, but not limited to, pleadings, papers, correspondence, documents and future notices in this

                                                             7   action should continue to be directed to Ariel E. Stern, Esq., and Scott R. Lachman, Esq.

                                                             8                DATED August 12, 2020.

                                                             9                                                 AKERMAN LLP

                                                            10                                                 /s/ Scott R. Lachman
                                                                                                               ARIEL E. STERN, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                 Nevada Bar No. 8276
                                                                                                               SCOTT R. LACHMAN, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12                                                 Nevada Bar No. 12016
AKERMAN LLP




                                                                                                               1635 Village Center Circle, Suite 200
                                                            13                                                 Las Vegas, Nevada 89134
                                                            14                                                 Attorneys for plaintiff and counter-defendant
                                                                                                               Nationstar Mortgage LLC
                                                            15

                                                            16
                                                                                                          COURT APPROVAL
                                                            17
                                                                              IT IS SO ORDERED.
                                                            18
                                                                                   August 13, 2020
                                                                              Date:______________
                                                            19                                                        ___________________________________
                                                            20                                                        UNITED
                                                                                                                      United   STATES
                                                                                                                             States      DISTRICT
                                                                                                                                     Magistrate    JUDGE
                                                                                                                                                Judge
                                                                                                                      Case No.: 2:15-cv-01597-MMD-NJK
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                  2
                                                                 54186967;1
